Citation Nr: 0843529	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral anserine 
bursitis.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 2002 until 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
St. Petersburg, Florida  regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's bilateral anserine bursitis, low back strain and 
bilateral plantar fasciitis service-connection claims.  
Jurisdiction over the veteran's claim was transferred to the 
Newark, New Jersey RO in October 2006.

The veteran withdrew her hearing request in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserts that she developed bilateral anserine 
bursitis, a low back strain and bilateral plantar fasciitis 
as a result of prolonged military physical training.

The veteran's September 2002 service entrance examination was 
negative for any relevant abnormalities.  A December 2002 
service treatment note reflects the veteran's complaints of 
right knee pain, swelling and locking, and an assessment of 
Iliotibial Band Syndrome (ITBS).  A January 2003 treatment 
note reflects complaints of lower extremity pain while 
running, and an assessment of "malingering".  A treatment 
note dated only "September 19" revealed bilateral foot and 
shin pain complaints.  An assessment of bilateral shin splits 
was made.

In her December 2005 report of medical history, the veteran 
reported foot pain; back pain while lifting, climbing or 
walking distances; and knee locking and pain.  She also noted 
that she had experienced a knee and foot injury, as well as 
lower back pain.  No separation examination was located 
within the claims folder.

June and September 2006 VA examinations reflect findings of 
bilateral knee strain, lumbar strain and bilateral foot 
strain.  On the September 2006 VA examination, the diagnoses 
were bilateral anserine bursitis, lower back strain, and 
bilateral plantar fasciitis.  No opinions were provided as to 
the relationship between the current disabilities and the 
complaints documented during the recent period of service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether current 
foot, back or knee disabilities had 
their onset in service, or are otherwise 
related to an in-service disease or 
injury.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in 
an addendum to the report.  All 
indicated testing and diagnostic studies 
should be undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current bilateral 
anserine bursitis, low back strain or 
bilateral plantar fasciitis had their 
onset in active service or are due to a 
disease or injury in service.  A 
rationale for these opinions should be 
provided.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

